Case 19-10907-TPA    Doc 44    Filed 03/25/21 Entered 03/25/21 17:53:03           Desc Main
                               Document     Page 1 of 8




         Form 2100




                     Western                       Pennsylvania
       Guy F. Porreca
       Amy M. Porreca                   Case No. 19-10907-TPA
                                                 ________________




           2-2

                                                   3/25/21




   Wells Fargo Bank N.A.
                                              U.S. Bank National Association,not in its individual capacity
                                              but solely as trustee for the RMAC Trust, Series 2018 G-CTT



  c/o Wells Fargo Bank, N.A                                     c/o Rushmore Loan Management Serv
  1000 Blue Gentian Road                                        P.O. Box 55004
  Eagan, MN 55121                                               Irvine, CA 92619-2708
       Case 19-10907-TPA          Doc 44     Filed 03/25/21 Entered 03/25/21 17:53:03             Desc Main
                                             Document     Page 2 of 8


       B 210        210




                                           Western District of Pennsylvania

                Guy F. Porreca
                Amy M. Porreca                                                          19-10907-TPA
                                                                              Case No. ________________




U.S. Bank National Association,not in its individual capacity
but solely as trustee for the RMAC Trust, Series 2018 G-CTT
        ______________________________________                   Wells Fargo Bank, N.A.
                                                                ____________________________________


                                                                                       2-2
                                                                                 $68,155.81
       c/o Rushmore Loan Management Services                                     11/19/19
       P.O. Box 55004
       Irvine, CA 92619-2708
                 888-504-6700                                          800-274-7025
                                      5860                                                 5343



       c/o Rushmore Loan Management Services
       P.O. Box 52708
       Irvine, CA 92619-2708




               /s/ Richard Postiglione                                3/25/2021
                                                                                                                                       x


  Case 19-10907-TPA                      Doc 44         Filed 03/25/21 Entered 03/25/21 17:53:03               Desc Main
                                                        Document     Page 3 of 8
               P.O. Box 814529
               Farmers Branch, TX 75381-4529
               888.616.5400 toll free
               844.897.5703 fax
               www.rushmorelm.com




                                                                                                               February 17, 2021
GUY F PORRECA
AMY M PORRECA
356 JEFFERSON AVE
SHARON        PA 16146-3310





                                      Notice of Sale of Ownership of Mortgage Loan

   Under federal law, borrowers are required to be notified in writing whenever ownership of a mortgage loan secured by their
   principal dwelling is sold, transferred or assigned (collectively, “sold”) to a new creditor. This Notice is to inform you that
   your prior creditor has sold your loan (described below) to us, the new creditor identified below.
   **NOTE: The new creditor identified below is not the servicer of your loan. The servicer (identified below) acts on
   behalf of the new creditor to handle the ongoing administration of your loan, including the collection of mortgage
   payments. Please continue to send your mortgage payments as directed by the servicer, and NOT to the new creditor.
   Payments sent to the new creditor instead of the servicer may result in late charges on your loan and your account
   becoming past due. Neither the new creditor nor the servicer is responsible for late charges or other consequences of
   any misdirected payment.
   SHOULD YOU HAVE ANY QUESTIONS REGARDING YOUR LOAN, PLEASE CONTACT THE SERVICER
   USING THE CONTACT INFORMATION SET FORTH BELOW. The servicer is authorized to handle routine
   inquiries and requests regarding your loan and, if necessary, to inform the new creditor of your request and
   communicate to you any decision with respect to such request. **
   Please note that the sale of your loan to us may also result in a change of servicer. If this occurs, you will receive a separate
   notice, required under federal law, providing information regarding the new servicer.
     LOAN INFORMATION
     Date of Loan:                                03/29/2004
     Original Amount of Loan:                     $76,650.00
     Date Your Loan was Sold to the New Creditor: 01/26/2021
     Prior Loan Number:
     Current Loan Number:
     Address of Mortgaged Property:                                 356 JEFFERSON AVENUE
                                                                    SHARON, PA 16146

     SERVICER INFORMATION
     Name:                                                          Rushmore Loan Management Services LLC
     Mailing Address:                                               1755 Wittington Place, Suite 400
                                                                    Dallas, TX 75234

     Telephone Number (Toll free):                                  (888) 616-5400

     Website:                                                       Rushmorelm.com

     Scope of responsibilities: The servicer is responsible for all ongoing administration of your loan, including receipt and
     processing of payments, resolution of payment related issues, and response to any other inquiries you may have regarding
     your loan.
   Case 19-10907-TPA              Doc 44      Filed 03/25/21 Entered 03/25/21 17:53:03                         Desc Main
                                              Document     Page 4 of 8
NEW CREDITOR INFORMATION
Please be advised that all questions involving the administration of your loan (including questions related to
payments, deferrals, modifications or foreclosures) should be directed to the servicer at the number above and/or
the agent (if any) of the new creditor identified below, and not to the new creditor. The new creditor does not have
access to information relating to the administration of your loan, and will not be able to answer most loan-related
questions.

Name:                                      U.S. Bank National Association, not in its individual capacity but solely as
                                           trustee for the RMAC Trust, Series 2018 G-CTT
Mailing Address (not for payments):        60 Livingston Avenue
                                           St. Paul, MN 55107-2292

Telephone Number:                          800-236-3488
Scope of responsibilities: The above-named new creditor holds legal title to your loan and is authorized to receive legal
notices and to exercise (or cause an agent on its behalf to exercise) certain rights of ownership with respect to your loan.
      Case 19-10907-TPA                Doc 44       Filed 03/25/21 Entered 03/25/21 17:53:03                             Desc Main
Partial Payments                                    Document     Page 5 of 8

Your lender

_____    May accept payments that are less than the full amount due (partial payments) and apply them to your loan

  X       May hold them in a separate account until you pay the rest of the payment, and then apply the full payment to your
          loan

_____    Does not accept any partial payments

If this loan is sold, your new lender may have a different policy.

The transfer of the lien associated with your loan is currently recorded, or in the future may be recorded, in the public records
of the local County Recorder’s office for the county where your property is located. Ownership of your loan may also be
recorded on the registry of the Mortgage Electronic Registrations System at 1818 Library Street, Suite 300, Reston, VA
20190.

WELLEB0221 4402445860
AQ200

                                                       ADDITIONAL NOTICES

Rushmore Loan Management Services LLC is a Debt Collector, who is attempting to collect a debt. Any information obtained will be used
for that purpose. However, if you are in Bankruptcy or received a Bankruptcy Discharge of this debt, this letter is being sent for
informational purposes only, is not an attempt to collect a debt and does not constitute a notice of personal liability with respect to the
debt.

If you have any other mortgage loans secured by the same property not serviced by Rushmore, please contact your other servicer directly
to discuss any possible loss mitigation options that may be available to you.

f you are a confirmed Successor-in-Interest who has not assumed the mortgage loan obligation under State Law, this letter is being sent
or information purposes only and does not constitute personal liability with respect to the debt.

 EGAL NOTIFICATION: Rushmore Loan Management Services LLC may report information about your account to credit bureaus.
 ate payments, missed payments or other defaults on your account may be reflected in your credit report.

 otice of Error Resolution & Information Request Procedures
 he following outlines the Error Resolution and Information Request Procedures for your mortgage account at Rushmore Loan
 anagement Services LLC (RLMS). Please keep this document for your records.

 f you think an error has occurred on your mortgage account or if you need specific information about the servicing of
your loan, please write us at:
                                             Rushmore Loan Management Services LLC
                                                            P.O. Box 52262
                                                    Irvine, California 92619-2262

All written requests for information or notices of error should contain the following information:

1. Your name
2. Account number
3. Property Address
4. Description of the error and explanation as to why you believe it is an error or a request for specific information regarding the
servicing of your loan
5. Current contact information so we may follow up with you

All written requests for specific information will be handled within 30 days of receipt. We will determine whether an error occurred
within 30 days after receiving your notice of error and will correct any error promptly (Notices of error on payoff statements will be
handled within 7 days). If additional time is needed to investigate your complaint or request, we may take up to 45 days but we will notify
you of the extension within the original 30 days. If we decide that there was no error, we will send you a written explanation. You may
ask for copies of the documents that we used in our investigation.
     Case 19-10907-TPA                   Doc 44       Filed 03/25/21 Entered 03/25/21 17:53:03                                 Desc Main
HUD STATEMENT                                         Document     Page 6 of 8
Pursuant to section 169 of the Housing and Community Development Act of 1987, you may have the opportunity to receive counseling
from various local agencies regarding the retention of your home. You may obtain a list of the HUD approved housing counseling agencies
by calling the HUD nationwide toll free telephone at 1-800-569-4287.

Equal Credit Opportunity Act Disclosure

NOTICE: The federal Equal Credit Opportunity Act prohibits creditors from discriminating against credit applicants on the basis of race,
color, religion, national origin, sex, marital status, age (provided the applicant has the capacity to enter into a binding contract); because all
or part of the applicant's income derives from any public assistance program; or because the applicant has in good faith exercised any right
under the Consumer Credit Protection Act. The federal agency that administers compliance with this law concerning this creditor is the
Bureau of Consumer Financial Protection, 1700 G Street NW, Washington, DC 20552.


                                                        STATE SPECIFIC NOTICES

The following notice applies to Pennsylvania residents only:

The lender shall retain a security interest in the residential real estate unless and until the debt is fully satisfied and the security interest is
released.
                                                                                                                                            Rev 8/19
Case 19-10907-TPA            Doc 44     Filed 03/25/21 Entered 03/25/21 17:53:03             Desc Main
                                        Document     Page 7 of 8



UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF PENNSYLVANIA
-------------------------------------------------------------------X
                                                                       :
  IN RE:                                                               : CASE NO.: 19-10907-TPA
                                                                       : CHAPTER: 13
  Guy F. Porreca                                                       :
  Amy M. Porreca                                                       :
                                                                       : HON. JUDGE.: Jeffery A. Deller
  Debtors.                                                             :
                                                                       :
                                                                       :
                                                                       :
                                                                       :
                                                                       :
-------------------------------------------------------------------X


                                      CERTIFICATE OF SERVICE

         I, Richard Postiglione, certify that on March 25, 2021 I caused to be served a true copy
 of the annexed TRANSFER OF CLAIM by mailing by First Class Mail in a sealed
 envelope, with postage prepaid thereon, in a post office or official depository of the
 U.S. Postal Service addressed to the last known address of the addressee, and the
 property address as indicated on the attached Service List annexed hereto.



                                                             By: /s/_Richard Postiglione__
                                                             FRIEDMAN VARTOLO LLP
                                                             1325 Franklin Avenue, Ste.
                                                             160 Garden City, New York
                                                             11530 T: (212) 471-5100
                                                             F: (212) 471-5150
  Case 19-10907-TPA         Doc 44    Filed 03/25/21 Entered 03/25/21 17:53:03   Desc Main
                                      Document     Page 8 of 8


                                           SERVICE LIST



Guy F. Porreca
356 Jefferson Avenue
Sharon, PA 16146
Debtor

Amy M. Porreca
356 Jefferson Avenue
Sharon, PA 16146
Debtor

Daniel P. Foster
Foster Law Offices
1210 Park Avenue
Meadville, PA 16335
Debtor`s Attorney

Ronda J. Winnecour
Suite 3250, USX Tower
600 Grant Street
Pittsburgh, PA 15219
Trustee

Office of the United States Trustee
Liberty Center.
1001 Liberty Avenue, Suite 970
Pittsburgh, PA 15222
U.S. Trustee
